DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 01/05/2022.
Claims 1-2, 10-12, and 20 have been amended.
Objection to specification/Abstraction is withdrawn in view of Applicant’s amendment. 
Claims 1-20 remain pending and have been examined.

Response to Amendments/Arguments
Applicant’s amendment filed on 01/05/2022, recites limitation about “performing a runtime validation process during the compilation and linking process generating the runtime objects”.
However, such amendment regarding to the “a runtime validation process” is still performing during the compilation time (i.e., “during the compilation and linking process generating the runtime object” as amended and recited.). Moreover, recited limitation about “detected errors in the source code stop the compilation and linking process without generating the runtime objects” further indicates that the “runtime validation process” is a runtime/compilation time process which is used to detect error “in source code”, but not the execution time process as discussed in interview on 11/18/2021 (see interview summary mailed on 11/23/2021).
Applicant’s arguments filed on 1/05/2022, in particular on pages 8-9, have been fully considered but they are not persuasive. For example:
At Remarks page number 9, first paragraph, Applicant submits that “Brodsky is confined to debugging database statements by syntactic error check and semantic error check prior to compilation and does not even contemplate ‘generating...runtime objects’ and ‘performing a runtime validation process,’ as recited in claim 1.”
However, Examiner respectfully disagrees. 
It is noted that “compilation” is an object/executable code generation process which includes multiple steps from parsing source code, syntactic/semantic error check/validation, to object code generation/linking. 
Brodsky as cited discloses an IDE tool which includes functions of editing, compilation, and debugging, etc. (i.e., Fig.1:130 and col.6, lines 63-67, “IDE tool 130 provides a programming environment that assists a computer programmer in developing software.  IDE tool 130 may include of a source code editor, a compiler and/or interpreter, build-automation tools, and a debugger (not shown)”). Brodsky explicitly indicates such IDE tool performing validation process during the compilation process, and stopping generating runtime objects when errors are detected (i.e., col.4, lines 48-54, “the IDE tool may prevent a developer from successfully compiling a project so long as errors are detected… This may provide a significant advantage to application development and a boost in productivity since all database statements may be validated during application development.”). Therefore, Brodsky discloses the amended limitation about “performing a runtime validation process during the compilation and linking process generating the runtime objects, wherein detected errors in the source code stop the compilation and linking process without generating the runtime objects”. 
Moreover, recited McKeeman reference also discloses such limitation about performing a runtime validation process during the compilation and stopping/quitting the compilation when error detected (i.e.,  col.5, lines26-30, “a feature of the invention is that upon recognizing the first error the compiler reports the error, quits, and returns to the editor, rather than completing and returning a list of all of the errors found”). It can be seen that McKeenman’s feature about “upon recognizing the first error the compiler reports the error, quits, and returns to the editor” teaches the claim limitation as amended.
Furthermore, Examiner previously provided other related prior art reference in the record, e.g. Aho et al., also discloses similar error handling/validation process during compilation (i.e., p.195, section 4.1.4, Error-Recovery Strategies, “The simplest approach is for the parser to quit with an informative error message when it detects the first error”). Therefore, error checking and validation is a well-known process during source code compilation time as disclosed by the related prior arts discussed above, but not the execution time/runtime.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 8-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky (Brodsky et al., US 9,489,418B2) in view of McKeeman (McKeeman et al., US 5,182,806).
With respect to claims 1 and 11, Brodsky discloses:
A computer system and computer implemented method of operating an integrated development environment (IDE) on a computing device (i.e., “IDE tool” see Fig.1, item 120- “computing system”, and item 130 – “IDE tool”. Also see col.1, lines 12-14, “an intelligent integrated development environment (IDE) tool for database-aware application development”), features of the IDE being accessible by a user via a user interface running on the computing device (i.e., “computing system” – Fig.1:120)  and output to a display of the computing device (i.e., “Display device” – Fig.1:115;Also see Fig.2A-B - IDE user interface), the IDE being associated with a query language and for developing a query language schema (i.e., “query language (e.g., SQL)” and “In the program source code, database statements are usually specified as text strings in a database query language, such as SQL” – see col.1, lines 37-39) , said method comprising: 
performing an [incremental compilation and linking] process (i.e., “compiler”/” build-automation tools”) on source code of the query language schema, wherein the source code is [incrementally compiled and linked] to generate runtime objects (i.e., col.6, lines 63-68, “IDE tool 130 may include of a source code editor, a compiler and/or interpreter, build-automation tools”; Also see, col.14, lines 45-50, “compiling the program source code in order to generate an application for execution, wherein the program source code is successfully compiled only upon identifying no compilation error in the program source code and no syntactic error and no semantic error in the embedded database statement”); and 

performing a runtime validation process during the compilation and linking process generating the runtime objects, wherein detected errors in the source code stop the [compilation and linking] process without generating the runtime objects (i.e., Fig.5, steps 520-540, return syntax error, semantic error to IDE without generating runtime objects. Notes: return error to IDE -stop the compilation/build process. See col.4, lines 48-54, “the IDE tool may prevent a developer from successfully compiling a project so long as errors are detected…”; Also see col.14, lines 47-50, “wherein the program source code is successfully compiled only upon identifying no compilation error in the program source code and no syntactic error and no semantic error in the embedded database statement”).  

Brodsky discloses using compiler/build-automation tool/process to generate application/object as addressed above, but does not explicitly disclose the compilation process is incremental compilation and linking process.
However, McKeeman discloses an incremental compiler for source code development by performing incremental compilation and linking process (i.e., Fig.1, 6 and col.13, lines 25-29 & 45-49, “a software development system or environment is provided which operates generally on a fine-grain incremental basis, in that increments as small as a single line of code which have not been changed since the last edit-compile-link-run cycle are reused instead of being recompiled” & “The RCASE programming environment employs a fine grain incremental (e.g., line-at-a-time) compiler including an incremental scanner, an incremental linker”).
Mckeeman also discloses the limitation about performing a runtime validation process during the compilation and stopping/quitting the compilation when error detected (i.e.,  col.5, lines26-30, “a feature of the invention is that upon recognizing the first error the compiler reports the error, quits, and returns to the editor, rather than completing and returning a list of all of the errors found”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate McKeeman’s incremental compiler into Brodsky’s compilation/build process. One would have been motivated to do so to “enhance the speed and productivity of software development engineers” as suggested by McKeeman (i.e., col.3, lines 37-44, “This system provides a programming environment and a number of facilities or services designed to enhance the speed and productivity of software development engineers, in particular by substantially decreasing the time required for recompilation and relinking in the edit-compile-link-run cycle common to existing traditional software development processes”).

With respect to claims 4 and 14, McKeeman discloses:
wherein the incremental compilation and linking process comprises: 
performing a first compilation process (i.e., “the first compilation) using source files containing first source code of the query language schema to generate first runtime objects (i.e., “object”/”image”, see Fig.1, steps 10-15, “source”, “compile”, “Object”, “image”; Also see col.53-62,  “at the first compilation, the compiler 11 reads the source text 12 in the conventional fashion, except that it comes through RCASE 21 from the editor memory image 12 instead of from a file.  In addition, however, the compiler 11 also constructs a token table which contains, for each lexical unit of information in the source text, the corresponding collected and computed information with each such lexical unit of information being identified and indexed by a corresponding token”); 16 EAST\171551002.1Attorney Docket No. 327696-000394 
performing a second compilation process (i.e., incremental compilation) using one or more changed source code containing second source code of the query language schema (i.e., “Source Lines & Line states”/Source Lines & Clean Line increments””) to generate one or more second runtime objects (i.e., Fig.1, 6 and see col.12, lines 25-35, “RCASE manages this activity with an internal data structure called the cleanlines table 50.  There is one cleanlines table 50 for each application source module 12.  RCASE switches between tables 50 when context is changed.  A cleanlines table 50 has one entry 51 for every source”. Notes: “cleanliness table” is used to determine code change and needs for incremental compilation – second compilation process).  
One would have been motivated to do so to further incorporate McKee man’s incremental compilation and linking process for the purpose as addressed in claims 1 and 11 above.

With respect to claims 8 and 18, Brodsky discloses:
17 EAST\171551002.1Attorney Docket No. 327696-000394 performing content assist as the user is updating a source code file (i.e., col.11, lines 36-38, “provide a variety of code assistance feature that an application developer may use while writing a database-aware software application”; and Fig.11:1105 – “Detect developer interfacing with database statement embedded in source code”; Fig.11:1110 – “Is developer entering new statement?”); 
performing type definition location (i.e., Fig.11:1125-1130, “Is developer requesting to open definition of database element?”); 
performing syntax highlighting (i.e., Fig.11:1150 – “Determine syntax highlighting”); and 
performing cross-referencing (i.e., Fig.11:1150 – “Colorize embedded database statement”).  

With respect to claims 9 and 19, Brodsky discloses:
 wherein performing content assist further comprises performing an autocomplete process to automatically complete an item being updated by the user as the user is updating the source code (i.e., col.14, lines 27-29,  “a first syntax element is auto-completed by the IDE tool without requiring user input explicitly specifying the entirety of the first syntax element”).  

With respect to claims 10 and 20, Brodsky discloses:
wherein the runtime validation process outputs an error message to the user interface when an error in the source code is detected (i.e., Fig.4:440 – error message in IDE tool; and Fig.5:525-540 – “Return Parser error to IDE” and “Present indication of any Parser errors in IDE to user”).

Claims 2-3, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky and McKeeman as applied to claims 1 and 11 above, and further in view of Stewart (Stewart et al., US2009/0222799A1).
With respect to claims 2 and 12, Brodsky discloses:
wherein the runtime validation process comprises: 
inputting the source code (i.e., Fig.4 & col.8, lines 61-62 - “the developer has selected to build the project that includes the ‘DepartmentDAta.java source code file’ “ – source code is input in IDE tool shown in Fig.4); 
Brodsky modified by McKeeman does not explicitly disclose following limitations.
However, Stewart discloses:
performing a lexical analysis process on the source code (i.e., Fig.1, “input code”, “Lexical analysis; 
creating a parse tree on the output from the lexical analysis process (i.e., Fig.1, tokens & syntactical analysis – “a+b*c”); 
performing an abstract syntax tree generation process to generate an abstract syntax tree representation of a structure of the syntax of the source code (i.e., Fig.1, “abstract syntax use” and Fig.3and paragraph [0077] – example AST node structure); and 
performing a validation process using the abstract syntax tree (i.e., “type-checking” – see paragraph [0105], “One of the major benefits of specifying an AST structure in the way shown in FIG. 3 is that it enables type-checking to be employed”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Stewart’s validation process into Brodsky and McKeeman. One would have been motivated to do so to perform type-checking/validation for maintaining type safety as suggested by Stewart (i.e., paragraph [0205], “In order to maintain type safety, the type-checking of the present system may be carried out during and/or after manipulation of the AST to ensure that the resultant AST is still valid in respect of the BL”).

With respect to claims 3 and 13, Stewart discloses:
wherein the lexical analysis process generates a sequence of tokens from characters within the source code (i.e., Fig.1, “input code”, “Lexical analysis”, and “tokens”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Stewart’s lexical analysis process for generate AST into Brodsky and McKeeman. One would have been motivated to do so to perform type-checking/validation for maintaining type safety as suggested by Stewart (i.e., paragraph [0205], “In order to maintain type safety, the type-checking of the present system may be carried out during and/or after manipulation of the AST to ensure that the resultant AST is still valid in respect of the BL”).

Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky and McKeeman as applied to claims 4 and 14 above, and further in view of Tabaru (Tsuguchika Tabaru, US2017/0329584A1).
With respect to claims 5 and 15, Brodsky modified by McKeeman does not explicitly disclose wherein the first compilation process further comprise following limitations.
However, Tabaru discloses:
 creating a first resource set map (i.e., “Change Section List” – see Fig.3:6 and paragraph [0049], “the optimization processing section 20 generates, during the optimization processing, a change section list 6) and a first abstract syntax tree (i.e., “AST” – See Fig.3:3, and paragraph [0049], “The optimization processing section 20 receives the AST 3”); 
storing the first resource set map in a first memory (i.e., “Change Section List” – see Fig.3:6, and paragraph [0046]. Notes: the generated change section list 6 – has to be stored in memory for processing); and 
storing the first abstract syntax tree in a second memory (i.e., “AST” – See Fig.3:3. Notes: the generated AST 3 – has to be stored in memory for processing).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tabaru’s first compilation process implementation into Brodsky and McKeeman. One would have been motivated to do so to indicate and identify access to member variable for optimization as suggested by Tabaru (i.e., paragraph [0049], “a change section list 6 of sections indicating access to member variables of copy sources and copy destinations of copy processes executed based on a call to the copy constructor of the class to be optimized and a call to the assignment operator of the class to be optimized”).

With respect to claims 6 and 16, Brodsky modified by McKeeman does not explicitly disclose wherein the first compilation process further comprises creating a first resource set map and a first abstract syntax tree and the second compilation process further following limitations.
However, Tabaru discloses:
inputting the one or more changed source files (i.e., “source file” – see Fig.3:2); 
creating a second resource set map (i.e., “Change Section List” – see Fig.3:6); 
creating a difference between the first resource set map and second resource set map (i.e., “Optimization Processing section” – see Fig.3:20 including “extracting section”, “Identifying section”, “calculating section” and “generating section”); 
using the difference between the first resource set map and second resource set map to create a modified abstract syntax tree (i.e., “Modified AST”- see Fig.3:4); and 
compiling the second source code based on the modified abstract syntax tree (i.e., “Compiling Section” – see Fig.3:1a, inputting “Modified AST 4” into “Backend section 30” and generating “Executable Code 7” – see Fig.3:4,7,30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Tabaru’s first compilation process implementation into Brodsky and McKeeman to use the same implementation to create first and second resource set maps and ASTs. One would have been motivated to do so to indicate and identify access to member variable for optimization as suggested by Tabaru (i.e., paragraph [0049], “a change section list 6 of sections indicating access to member variables of copy sources and copy destinations of copy processes executed based on a call to the copy constructor of the class to be optimized and a call to the assignment operator of the class to be optimized”).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brodsky, McKeeman, and Tabaru as applied to claims 6 and 16 above, and further in view of Gibson (Gibson et al., US 6,728,951B1).
With respect to claims 7 and 17, Brodsky modified by McKeeman, and Tabaru does not explicitly disclose following limitation.
However, Gibson discloses modifying one or more runtime objects (i.e., “Modified object program A”, “Modified object program B-N” – see Fig.2:34):
 wherein the second compilation process further comprises: 
modifying one or more first runtime objects when the difference indicates that the second source code comprises a change to the first source code (i.e., “Modified source program A”, “Program Compiler 33”, “Modified object program A”, “Modified source program B-N” “Program Compiler 33”, “Modified object program B-N” – see Fig.2:32-34. Notes: new resource – modified source program is new and is different from the previous version); 
creating one or more second runtime objects when the difference indicates that the second source code comprises a new resource “Modified source program B-N” “Program Compiler 33”, “Modified object program B-N” – see Fig.2:32-34. Notes: new resource – modified source program is new and is different from the previous version; and 
modifying one or more first runtime objects when the difference indicates that the second source code no longer comprises a resource from the first source code “Modified source program B-N”, “Program Compiler 33”, “Modified object program B-N” – see Fig.2:32-34. Notes: no longer comprising a resource/deleted resource – another option for comprising a change as addressed above: modified source program by deleting/no longer comprising).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Gibson into Brodsky, McKeeman, and Tabaru. One would have been motivated to do so to create modified executable object program by performing automated incremental compilation t as suggested by Gibson (i.e., col.1, lines 55-57, “provides a system and method for performing automated incremental compilation of computer programs”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nackman et al., (US6,182,281B1) discloses a method for incremental compilation of C++ program including syntax analysis ad semantic analysis for check errors during the compilation process (see Fig.1);
McKeeman et al., (US5,193,191) discloses a method for incremental linking in source code development system during compilation including error check (see Fig.1:13-17, compile error” and “link error”  and stopping generating executable code when error detected).
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192